J-S33016-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: C.R., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: E.R., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1405 EDA 2021

                  Appeal from the Order Entered June 24, 2021
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-DP-0001087-2017

    IN THE INTEREST OF: C.I.R., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: E.R., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1406 EDA 2021

                  Appeal from the Order Entered June 24, 2021
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-AP-0000150-2019


BEFORE: BOWES, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY NICHOLS, J.:                           FILED DECEMBER 30, 2021

       E.R. (Father) appeals from the orders involuntarily terminating his

parental rights to C.R. (Child), born in March 2017, and changing Child’s

permanency goal to adoption.1            We remand for the trial court to file a

____________________________________________


1 The record in the dependency case refers to Child as C.I.R., while the record
in the termination of parental rights case refers to Child as C.R. Consistent
(Footnote Continued Next Page)
J-S33016-21



supplemental Pa.R.A.P. 1925(a) opinion summarizing its findings of fact and

conclusions of law.

       Briefly, the Department of Human Services (DHS) became aware of

Child after receiving a general protective services report that Child tested

positive for cocaine and opiates at his birth. Child remained hospitalized to

treat his withdrawal symptoms.           On April 25, 2017, at the time of Child’s

discharge from the hospital, DHS obtained an order for protective custody.

On May 1, 2017, DHS filed a dependency petition. On May 3, 2017, the trial

court adjudicated Child dependent, committed Child to DHS’s full care, and

set Child’s placement goal as reunification. DHS initially placed Child in foster

care through New Foundations.

       On May 24, 2017, the Community Umbrella Agency (CUA) held a single

case plan (SCP) meeting. CUA set SCP objectives for Father to comply with

(1)   court   orders,    drug    screens,      and   Clinical   Evaluation   Unit   (CEU)

assessments, (2) a referral to Achieving Reunification Center (ARC), (3)

substance abuse and treatment recommendations, (4) scheduled supervised

____________________________________________


with Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), Father filed
separate notices of appeal at the dependency and termination of parental
rights dockets. This Court consolidated Father’s appeals on July 26, 2021.

The trial court also terminated the parental rights of A.H. (Mother). Mother
has not appealed, nor has she participated in Father’s appeals. Additionally,
although Father did not deny paternity of Child, DHS filed petitions to
terminate the parental rights of any unknown fathers because Child’s birth
certificate did not list him as Child’s father. No unknown fathers appeared at
the hearing or appealed.


                                            -2-
J-S33016-21



visitation with Child, and (5) his parole/probation officer.2 In December 2018,

the trial court placed Child in kinship care with Paternal Grandfather and Step

Grandmother in Maryland.

        On March 4, 2019, DHS filed petitions for the involuntary termination of

Father’s parental rights and a goal change to adoption. On June 12, 2019,

DHS filed amended petitions revising Child’s demographic information. As to

Father, DHS sought termination of parental rights under 42 Pa.C.S. §

2511(a)(1), (2), (5), (8), and (b).

        Following numerous continuances, the trial court held a remote hearing

on June 24, 2021.3         As to Child, DHS presented testimony from Andrew

Lemon, the CUA case manager and the case supervisor since March 2020.

DHS also called Nathan Kipp, the current CUA case manager. Father appeared

with counsel and testified on his own behalf.           Jo-Ann Braverman, Esq.

represented Child as guardian ad litem, and Marilyn Rigmaiden-DeLeon, Esq.

represented Child as child advocate.           See generally In re Adoption of

L.B.M., 161 A.3d 172 (Pa. 2017).

        At the conclusion of the testimony concerning Child, the trial court

recited the procedural history of Child’s case. N.T., 6/24/21, at 93-94. The

____________________________________________


2   The records do not include details concerning Father’s criminal history.

3 We note that the June 24, 2021 hearing considered the termination of
Mother’s and Father’s parental rights concerning Child, the requested change
of Child’s goal to adoption, and a review of DHS’s case concerning Mother and
Father’s child, A.R., born in 2019, during the continuances of the hearing.


                                           -3-
J-S33016-21



trial court stated that while Father “ha[s] had some compliance, it’s clear that

at this point [he] appear[s] to be [a] visitation resource[] for [Child,] but [has]

not completed [SCP] objectives such that reunification is possible.” Id. at 94.

The trial court added that Father “does not have a caregiver role.” Id. at 95.

      According to the trial court, Father expressed “regret about his choices”

and acknowledged that “[i]t wouldn’t be in [Child’s] best interest to be

removed from [Paternal Grandfather and Step Grandmother’s] home at this

time.”   Id. at 96.   The trial court continued that Father had “no desire to

remove [Child] from where he is now [with Paternal Grandfather and Step-

Grandmother in Maryland], and . . . testified about possible reunification at

some point in the future.” Id.

      The trial court concluded that “[C]hild needs permanency now.”           Id.

The trial court then stated that termination of Father’s parental rights was

proper under 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b), and that adoption

would be in Child’s best interest. Id. at 96-97. The same day, the trial court

entered an order terminating Father’s parental rights to Child and an order

changing Child’s goal to adoption.

      Father timely appealed the orders terminating his parental rights and

changing Child’s goal to adoption, and he submitted statements of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b). The




                                       -4-
J-S33016-21



trial court filed a Rule 1925(a) statement generally citing to the June 24, 2021

hearing transcripts. Trial Ct. Op., 8/5/21, at 1-2.4

       Following our review of Father’s issues, the trial court’s statements at

the June 24, 2021 hearing, and the trial court’s Rule 1925(a) opinion, we are

constrained to direct the trial court to file a supplemental opinion. The trial

court shall state its findings of fact and conclusions of law that support its

rulings concerning the goal change to adoption under 42 Pa.C.S. § 6351 and

the termination of Father’s parental rights under Section 2511(a)(1), (2), (5),

and/or (8), as well as 2511(b).

       We emphasize that our standards of review require deference to the trial

court’s findings of fact and credibility determinations. See In re Adoption

of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (noting that “there are clear reasons

for applying an abuse of discretion standard of review in [dependency and

termination of parental rights] cases” and acknowledging that “unlike trial

courts, appellate courts are not equipped to make the fact-specific

determinations on a cold record, where the trial judges are observing the

parties during the relevant hearing and often presiding over numerous other

hearings regarding the child and parents” (citations omitted)); see also

____________________________________________


4  The trial court’s opinion stated that “[t]o the extent that the Pennsylvania
Superior Court believes that the trial court’s statements on the record do not
adequately address any issues on appeal, the trial court will submit a
supplemental opinion upon remand.” Trial Ct. Op. at 1-2. We note that this
Court, in two separate judgment orders filed in June 2021 in other cases,
directed the trial court to submit supplemental opinions after the trial court
filed Rule 1925(a) opinions like the ones in the instant appeals.

                                           -5-
J-S33016-21



Interest of S.K.L.R., 256 A.3d 1108, 1123-24 (Pa. 2021) (emphasizing that

“[w]hen a trial court makes a ‘close call’ in a fact-intensive case . . . the

appellate court should not search the record for contrary conclusions or

substitute its judgment for that of the trial court”).    Here, a meaningful

application of these standards requires more detailed findings of fact and

conclusions of law from the trial court.

      For these reasons, we remand these consolidated appeals and direct the

trial court to file a supplemental opinion pursuant to Pa.R.A.P. 1925 and 42

Pa.C.S. § 706, in response to the issues raised in Father’s Rule 1925(b)

statement including Father’s claims concerning the two-year delay between

the filings of the petition to terminate his parental rights and the hearing,

Father’s asserted compliance with his SCP objectives after DHS filed the

petition to terminate his parental rights, as well as the evidence of the bonds

between Father and Child and whether severing those bonds would result in

irreparable harm to Child. The trial court is directed to file its supplemental

opinion within thirty days of this decision. No further extensions of time will

be granted.

      Cases remanded. Panel jurisdiction retained.




                                     -6-